Citation Nr: 1814862	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-22 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to August 1985

These matters come to the Board of Veterans' Appeals (Board) on appeal from May
2011 and March 2013 rating decisions of the Department of Veterans fairs VA
Regional Office RO in Waco, Texas

In a May 2016 decision, the Board recharacterized the Veteran's claim from entitlement to service connection for a psychiatric disorder claimed as a personality disorder to a claim of entitlement to service connection for a psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In that decision, the Board denied service connection for a cervical spine disorder and remanded the above listed claims for further development and adjudication.  The case is now once again before the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets having to remand the Veteran's claim again; however, further development of the record is required to ensure compliance with the Board's prior remand instructions.

The Board previously found that remand was necessary to provide the Veteran with a new VA examination and medical opinion addressing the etiology of his psychiatric disorder, sleep apnea, and headaches.  VA examinations were scheduled in October 2016, but the Veteran did not report and therefore the examination was cancelled in regards to the Veteran's psychiatric examination.  A negative opinion as to the etiology of the Veteran's sleep apnea and headaches was rendered by the October 2016 examiner based on a review of the record only.  However, the Board's remand specifically instructed that an actual examination of the Veteran be conducted.

The Board acknowledges that, under applicable law, when a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be determined based on the evidence of record. 38 C.F.R. § 3.655 (b).

In this case, however, a review of the record indicates that the notice of examination may have been sent to the wrong address.  Notification of the prior Board remand was returned and the Veteran's address was updated.  Subsequently, the Veteran was sent notification of his scheduled examinations to the most recent address of record.  The Veteran failed to report to the scheduled examinations in October 2016.  In February 2017, the Veteran was notified his case was returned to the Board.  In March 2017, the Veteran through his representative indicated the Veteran never received notification of his scheduled examinations and requested them to be rescheduled.  See Third party correspondence received March 3, 2017.  The record also reflects correspondence received in August 2017 and February 2018 indicating the Veteran's address has changed again.  In light of this evidence, it is questionable whether the Veteran received notice of the scheduled examinations. 

Accordingly, the Board is unable to presume that the Veteran was properly notified of the upcoming examinations so as to permit the application of 38 C.F.R. § 3.655(b).  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  As such, the Board finds that the Veteran should be afforded an additional opportunity to undergo VA examinations in connection with his appeal.  On remand, the AOJ should undertake appropriate measures to verify the Veteran's current address. Thereafter, the AOJ should schedule the Veteran for the appropriate VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to verify the Veteran's current address and other contact information.  Any attempts to contact the Veteran or verify his address should be documented in the record.

2.  Obtain the Veteran's VA treatment records from October 2014 to the present. 

3.  After verifying the Veteran's address, schedule the Veteran for VA psychiatric examination.  All indicated tests and studies should be conducted and the electronic claims file and copy of this remand must be made available, and the examination report should state that they have been reviewed.  Notations of the Veteran depression in service should be considered.  After the completion of the examination and review of the record, the examiner should address the following questions: 

a).  Does the Veteran currently have diagnosis of
psychiatric disability?  If so, what is the diagnosis or
diagnoses?

b).  For each current diagnosis as well as each diagnosis
found in the record, is at least as likely as not (a 50 percent or higher probability) that the disability was incurred during active service or due to active service?

c).  If the examiner finds the Veteran's psychiatric diagnosis(es) are not directly related or attributable to his service, the examiner is asked to additionally provide an opinion on whether any of the Veteran's disabilities, to include his sleep apnea and/or headaches, either caused or alternatively are/is aggravating his psychiatric diagnosis(es).

The examiner must bear in mind that two opinions are
required for secondary service connection claims:

i.  Is the claimed disorder "caused by" or "due to"
service connected disability? AND

ii.  Is the claimed disorder "aggravated by" service connected disability?

The reasons and bases for all opinions should be provided.  If the examiner is unable to express any portion of the requested opinion without resort to speculation, the reasons and bases for this opinion should be provided, and any outstanding evidence that might enable the opinion to be expressed should be identified.

4.  Schedule the Veteran for a VA headache examination.  The examination should include all diagnostic testing or evaluation deemed necessary.  The electronic claims file, including complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  Notations of the Veteran headaches in service should be considered.

The examiner is asked to determine:

a).  Whether the Veteran's headaches are at least as likely as not (a 50 percent or higher probability) related to his military service.

b).  If the examiner finds the Veteran's headaches are not directly related or attributable to his service, the examiner is asked to additionally provide an opinion on whetherit is at least as likely as not that any of the Veteran's disabilities, to include his depression and/or sleep apnea either caused or alternatively are/is aggravating his headaches.

The examiner must bear in mind that two opinions are
required for secondary service connection claims:

i.  Is the claimed disorder "caused by" or "due to"
service connected disability? AND

ii.  Is the claimed disorder "aggravated by" service
connected disability?

The reasons and bases for all opinions should be provided.  If the examiner is unable to express any portion of the requested opinion without resort to speculation, the reasons and bases for this opinion should be provided, and any outstanding evidence that might enable the opinion to be expressed should be identified.

5.  Schedule the Veteran for a VA sleep apnea
examination.  All indicated tests and studies should be
conducted.  The electronic claims file and complete copy of this remand must be made available, and the examination report should state that they have been reviewed.  Notations of the Veteran's sleepwalking in service and his reports of snoring in service should be considered.  After the completion of the examination and review of the record, the examiner should address the following questions:

a).  Is it at least as likely as not (a 50 percent or higher probability) that the Veteran's sleep apnea was incurred during active service or due to active service?

b).  If the examiner finds the Veteran's sleep apnea is not directly related or attributable to his service, the examiner is asked to additionally provide an opinion on whether any of the Veteran's disabilities, to include psychiatric disorder and/or headaches, either caused or alternatively are/is aggravating his sleep apnea.

The examiner must bear in mind that two opinions are
required for secondary service connection claims:

i.  Is the claimed disorder "caused by" or "due to"
service connected disability? AND

ii.  Is the claimed disorder "aggravated by" service
connected disability?

The reasons and bases for all opinions should be provided.  If the examiner is unable to express any portion of the requested opinion without resort to speculation, the reasons and bases for this opinion should be provided, and any outstanding evidence that might enable the opinion to be expressed should be identified.

6.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained that shows that notice scheduling the examination was sent to his last known address, and whether any notice that was sent was returned as undeliverable.

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




